321 So. 2d 237 (1975)
In re Thomas William YELTON
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1351.
Supreme Court of Alabama.
September 25, 1975.
Rehearing Denied November 6, 1975.
William J. Baxley, Atty. Gen., and David W. Clark, Asst. Atty. Gen., for petitioner, the State.
No appearance for respondent.
SHORES, Justice.
The denial of writ in this case shall not be construed to mean that this court approves or disapproves all of the statements contained in the opinion of the Court of Criminal Appeals, 56 Ala.App. ___, 321 So. 2d 234.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and JONES, JJ., concur.